DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed June 26, 2019.
	Claims 1-20 are pending and are presenting for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
5.	Claim 4 is objected to because of the following informalities:  
As to claim 4, lines 1-2, recites the limitation, “the application being run in the container” ,  should be changed to for  example,  --the application hosted in the container – for consistency to its base claim 1 limitation (i.e. at line 11) . Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claim 5 is  rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5,  recites, wherein in response to retrieving the application code changes, the first set of instructions is executable to generate the second version from the first version and the application code changes, and wherein to update the application being hosted in the container, the first set of instructions is executable to build the second version. The claim limitation above appear to “generating and building the second version”; however it is unclear of why needing to perform the generating and building steps since the “second version” is already retrieved and accordingly presented as in its 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-7, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goel (US 2019/0235897 A1, hereinafter Goel).
As to claim 1, Goel discloses a system (e.g., host stem 206, Fig. 2) comprising: a processor (processor -- see at least 0027); and
 a memory coupled to the processor and storing a container image from which a container is instantiable (e.g., application container image 210, Fig. 2, application container 122 – see at least 0027, 0028, 0031, 0035, Fig,2, FIG. 3, and associated text) , wherein the container is to host an application that corresponds to a first version of an application code – (e.g., Application 208 which is the current code version, FIG. 1 is hosted on the container  122, Fig. 2 – see at least 0031, 0035, 0036,  Fig,2, FIG. 3, and associated text), and wherein the container image comprises a first set of instructions executable by the processor – (e.g., container image with script – see at least 0005, 0059), to:
 retrieve one of a second version of the application code and application code changes from a code storage location, the application code changes being a difference between the first version and the second version – (e.g., automatic discover/tracking the ancillary code s 124, in which the codes 124 can be hotfixes, patches, updates (version) , new plug-in etc., for updating/modifying the current version application 208, see at least 0040-0042, 0050, 0059, Figs. 2-3, and associated text); and 
update the application hosted in the container based on the retrieved one of the second version and the application code changes –(e.g., modifying the application with the appropriate ancillary codes 124 – see at least 0053-0055, 0059, and associated text) .  
As to claim 2, Goel discloses wherein the code storage location is one of a code repository that is to receive a plurality of versions of the application code from a developer of the application and a persistent volume associated with the container – see at least 0042-0043.  
As to claim 3, Goel discloses wherein the memory comprises a second set of instructions executable to: 

store one of the second version and the application code changes in the code storage location --   (e.g., store t in a predetermined directory – see at least 0042, 0057, and 0059).  
As to claim 4, Goel discloses wherein, to update the application being run in the container, the first set of instructions are executable to perform at least one of:
 restart of the application; and restart of the container – see at least 0007, 0055, 0059,and associated text.  
As to claim 5, Goel discloses wherein in response to retrieving the application code changes, the first set of instructions is executable to generate the second version from the first version and the application code changes, and wherein to update the application being hosted in the container, the first set of instructions is executable to build the second version --see at least 0053-0055, 0059, and associated text.  
As to claim 6, Goel discloses wherein the first set of instructions is executable to retrieve one of the second version and the application code changes in response to detection of updates to the code storage location – see at least 0042-0043.  
As to claim 7, wherein the first set of instructions is executable to detect the updates to the code storage location based on at see at least 0042-0043.  
As to claim 10, Goel discloses a method comprising: 
detecting, by a processing resource, presence of an updated version of an application code in a repository node; determining, by the processing resource, based on the detection, that an application hosted in a container is to be updated corresponding to the updated version of the application code– (e.g., automatic discover/tracking the ancillary code s 124, in which the codes 124 can be hotfixes, patches, updates (version) , new plug-in etc., for updating/modifying the current version application 208, see at least 0040-0042, 0050, 0059, Figs. 2-3, and associated text);  HP 90700196 22
requesting, by the processing resource, the repository node for the updated version of the application code-- see at least 0042-0043; 
receiving, by the processing resource, the updated version of the application code; and updating, by the processing resource, the application hosted in the container based on the updated version of the application code --(e.g., modifying the application with the appropriate ancillary codes 124 in which the modification including updates etc. – see at least 0053-0055, 0059, and associated text) .  
As to claim 11, Goel discloses comprising detecting the presence of the updated version based on polling of the repository node --see at least 0042-0043.  
As to claim 12, Goel discloses comprising detecting the presence of the updated version in response to receipt of an update notification from the repository node--see at least 0042-0043.  
As to claim 13, Goel discloses wherein updating the application comprises at least one of: restarting the application; and restarting the container --see at least 0007, 0055, 0059, and associated text.  
As to claim 14, Goel discloses wherein the repository node comprises a code repository that is to store a plurality of versions of the application code– see at least 0042-0043.  
As to claim 15, Goel discloses wherein the detecting, the determining, the requesting, the receiving, and the updating are performed by executing a set of instructions, the set of instructions being part of a container image from which the container is instantiable (e.g., application container image 210, Fig. 2, application container 122, and container image with script – see at least see at least 0027, 0028, 0031, 0035, Fig.2, FIG. 3, 0005, 0059, and associated text).
As to claim 17, Goel discloses a non-transitory computer-readable medium – see at least 0033, comprising instructions, the instructions being executable by a processing resource to: 
determine that an application running in a container is to be updated, the determination being based on detection of presence of changes to an application code in a code storage location, wherein the application code corresponds to the application (e.g., automatic discover/tracking the ancillary code s 124, in which the codes 124 can be hotfixes, patches, updates (version) , new plug-in etc., for updating/modifying the current version application 208, see at least 0040-0042, 0050, 0059, Figs. 2-3, and associated text);  HP 90700196 22
 retrieve one of the changes to the application code and an updated version of the application code from the code storage location in response to the detection, the updated version comprising the changes to the application code--see at least 0053-0055, 0059, and associated text; and
 update the application being hosted in the container based on the retrieved one of the changes to the application code and the updated version of the application code-(e.g., modifying the application with the appropriate ancillary codes 124 in which the modification including updates etc. – see at least 0053-0055, 0059, and associated text).  
 As to claim 18, Goel discloses wherein the instructions are part of a container image from which the container is instantiable (e.g., application container image 210, Fig. 2, application container 122, and container image with script – see at least see at least 0027, 0028, 0031, 0035, Fig.2, FIG. 3, 0005, 0059, and associated text).
As to claim 19, Goel discloses wherein the code storage location is one of a code repository that is to receive a plurality of versions of the application code from a developer of the application and a persistent volume associated with the container--see at least 0042-0043.  
As to claim 20, Goel discloses wherein, to update the application being hosted in the container, the instructions are executable to perform at least one of: restart of the container; and restart of the application--see at least 0007, 0055, 0059, and associated text.  
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goel in view of Martin Vicente et al. (US 2017/0269921 A1, hereinafter Martin).
As to claim 8, it is to note that Goel does not explicitly disclose but, Martin, in an analogous art, discloses wherein the container is to test a plurality of versions of the application, each version of the application corresponding to a version of the application code, prior to deployment of the application in a production environment—(e.g., 
	“This disclosure is directed to techniques for performing continuous application development and automatic application deployment.  In various embodiments, the techniques may make use of a software development engine that includes a continuous integration tool and an automatic deployment tool.  The continuous integration tool may provide a development environment that supports non-linear application development via distributed revision control.  Accorddevelop software for deployment to a production environment according to project specifications of a deployment project.  The project specifications for a deployment project may include a descriptive file that defines the corresponding deployment scenario.  The continuous integration tool may automatically test the completed deployment project using project test suites and the test data.  Upon the successful completion of testing, the continuous integration tool may generate a development image of the software for storage in an internal repository of the development environment. ..Subsequently, the automatic deployment tool may transfer the development image to an external repository of a production environment for execution…The continuous integration module 106 may automatically test each version of the deployment project as the individual branches are progressively merged into the master branch until a final version of the deployment project is achieved.  Each version of the deployment project may be tested in the development environment using project test suites and test data, in which the development environment mirrors a production environment for the deployment of the final version.”– see Martin, at least 0011-0013, 0016-0018, and associated text.) 

	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing continuous application development and automatic application deployment which including automatically test the completed deployment project using project test suites and the test data and upon the successful completion of testing, the continuous integration tool may generate a development image of the software for transferring  to a production environment for execution as taught in Martin into Goel’s teaching for enable to obviate any unexpected problems and for optimizing an integrating of each of software development cycle stages to production stage as seen in Martin (e.g., 0001 and 0011).  
As to claim 9, it is to note that Goel does not explicitly disclose but, Martin, in an analogous art, discloses wherein the memory stores a third set of instructions, and subsequent to generation of a final version of the application code corresponding to a final version of the application that is to be deployed on a production environment, the third set of instructions are executable by the processor to create a production container image corresponding to a production container to be deployed in the production environment, wherein the production container image comprises the application code corresponding to the final version of the application, and the production container image excludes the first set of instructions—(e.g., 
	“This disclosure is directed to techniques for performing continuous application development and automatic application deployment.  In various embodiments, the techniques may make use of a software development engine that includes a continuous integration tool and an automatic deployment tool.  The continuous integration tool may provide a development environment that supports non-linear application development via distributed revision control.  Accordingly, the continuous integration tool may be used to develop software for deployment to a production environment according to project specifications of a deployment project.  The project specifications for a deployment project may include a descriptive file that defines the corresponding deployment scenario.  The continuous integration tool may automatically test the completed deployment project using project test suites and the test data.  Upon the successful completion of testing, the continuous integration tool may generate a development image of the software for storage in an internal repository of the development environment. ..Subsequently, the automatic deployment tool may transfer the development image to an external repository of a production environment for execution…The continuous integration module 106 may automatically test each version of the deployment project as the individual branches are progressively merged into the master branch until a final version of the deployment project is achieved.  Each version of the deployment project may be tested in the development environment using project test suites and test data, in which the development environment final version.” – see Martin, at least 0011-0013, 0016-0018, and associated text.) 

	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing continuous application development and automatic application deployment which including automatically test the completed deployment project using project test suites and the test data for each version and upon the successful completion of testing of the final version, the continuous integration tool may generate a development image of the software for transferring  to a production environment for execution as taught in Martin into Goel’s teaching for enable to obviate any unexpected problems and for optimizing an integrating of each of software development cycle stages to production stage as seen in Martin (e.g., 0001 and 0011).  
As to claim 16, it is to note that Goel does not explicitly disclose but, Martin, in an analogous art, discloses wherein the container is to test a plurality of versions of the application, each version of the application corresponding to a version of the application code, prior to deployment of the application in a production environment—(e.g., 
	“This disclosure is directed to techniques for performing continuous application development and automatic application deployment.  In various embodiments, the techniques may make use of a software development engine that includes a continuous integration tool and an automatic deployment tool.  The continuous integration tool may provide a development environment that supports non-linear application development via distributed revision control.  Accorddevelop software for deployment to a production environment according to project specifications of a deployment project.  The project specifications for a deployment project may include a descriptive file that defines the corresponding deployment scenario.  The continuous integration tool may automatically test the completed deployment project using project test suites and the test data.  Upon the successful completion of testing, the continuous integration tool may generate a development image of the software for storage in an internal repository of the development environment. ..Subsequently, the automatic deployment tool may transfer the development image to an external repository of a production environment for execution…The continuous integration module 106 may automatically test each version of the deployment project as the individual branches are progressively merged into the master branch until a final version of the deployment project is achieved.  Each version of the deployment project may be tested in the development environment using project test suites and test data, in which the development environment mirrors a production environment for the deployment of the final version.”– see Martin, at least 0011-0013, 0016-0018, and associated text.) 

	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing continuous application development and automatic application deployment which including automatically test the completed deployment project using project test suites and the test data and upon the successful completion of testing, the continuous integration tool may generate a development image of the software for transferring  to a production environment for execution  as taught in Martin into Goel’s teaching for enable to obviate any unexpected problems and for optimizing an integrating of each of software development cycle stages to production stage as seen in Martin (e.g., 0001 and 0011).  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.